DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 4 and 5 are allowed (renumbered: 1-4).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or fairly suggests at least the limitation as substantially described in independent claim 1. These limitations, in combination with the remaining limitations of claim 1 are not taught nor suggested by the prior art of record.
Claims 2, 4, and 5 each depend from one of claims 1 described above. Accordingly, the examiner respectfully submits that claims 2, 4, and 5 are also patentable at least for depending from allowed independent claim 1. For at least reasons discussed above. In conclusion, the applicant arguments are persuasive and currently recited claims are found to be patentable subject matter.
Interpreting the claims in light of the specification and based on applicant's arguments and in part based on prosecution history, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/Primary Examiner, Art Unit 2454